Citation Nr: 0900861
Decision Date: 01/08/09	Archive Date: 03/12/09

Citation Nr: 0900861	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  07-10 138	)	DATE JAN 08 2009
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel





INTRODUCTION


The veteran had active military service from March 1944 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1944 to February 1946. 

2.  On November 24, 2008, the Board issued a decision 
addressing the issue of service connection for hearing loss.

3.  On December 9, 2008, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, St. 
Louis, Missouri, that the appellant died in March 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time and the November 24, 2008, decision is vacated.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008); 
but see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).    

The veteran died in March 2008, prior to the Board's November 
24, 2008, decision.  Thus, at the time of the veteran's death 
his claim ceased.

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The November 24, 2008, Board decision addressing the issue of 
service connection for hearing loss is vacated and the appeal 
is dismissed.


		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0840418	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  07-10 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active military service from March 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
has determined that further development is necessary for the 
reasons discussed below.

I.  Inadequate Medical Opinion

Upon review of the relevant law, the Board has determined 
that a new and adequate medical opinion is necessary to 
properly adjudicate the claim.  As stated in McLendon v. 
Nicholson, 20 Vet. App 79, 86 (2006) (citing 38 U.S.C.A. 
§ 5103A(d)(2)), a medical examination must be provided "when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability . . . and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim" 

In this case, current audiology reports indicate that the 
veteran suffers from hearing loss.  See Feb. 2006 VA 
Examination Report; see also 38 C.F.R. § 3.385 (2008).  There 
is also evidence the veteran was exposed to loud noises 
during service because of his Military Occupational Specialty 
(MOS).  The veteran's Separation Qualification Record denotes 
that as truck driver the veteran frequently drove into combat 
zones and came under enemy fire.  The veteran testified that 
loud artillery shells often exploded around his truck.  The 
Board has found no evidence in the record disputing the 
credibility of these statements.

Since a current disability and relevant in-service events 
have been shown, the Board must determine whether there is 
evidence indicating a nexus between the two.  The Board need 
not fully establish a positive connection, rather it need 
only find evidence suggesting a connection.  This is a very 
low threshold.  See McLendon at 83.  For example, credible 
lay evidence of continuity and symptomatology is sufficient.  
Id.  

Here, the veteran has stated, in his March 2006 notice of 
disagreement, that his hearing loss occurred at the same time 
as his tinnitus.  Since the veteran's service treatment 
records were destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973, there is no contemporaneous 
medical evidence to dispute his claim.  The February 2006 VA 
examination reflects that the veteran first noticed tinnitus 
after being exposed to weapons fire.  Therefore, under 38 
USCA § 1154(b), the Board could accept the veteran's 
statement, regarding hearing loss, as sufficient proof of his 
lay observation of a decrease in his hearing associated with 
noise exposure during combat.  The February 2006 VA examiner 
stated that since the veteran did not notice the effects of 
hearing loss until ten years after separation, his claim for 
significant hearing loss during service is unsupported, 
indicating that a less than significant hearing loss may have 
existed during service.  Since hearing loss is a chronic 
disability under 38 C.F.R. § 3.309, the Board concludes that 
this raises the possibility that current hearing loss is 
related to active service.  

If the first three elements of the above analysis are 
satisfied and if the record "lacks a competent medical 
opinion regarding the likelihood of medical nexus between the 
in-service event and a currently disability," a medical 
opinion is required.  McLendon at 86.  The Board is not 
capable of providing the opinion itself.  Id.; see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the current examination is inadequate because the examiner 
did not come to a conclusion as to whether the veteran's 
hearing loss was etiologically related to his military 
service.  The examiner stated that since the veteran did not 
notice the effects of hearing loss until ten years after 
separation, his claim for a significant hearing loss during 
service is unsupported.  Also, the examiner was not aware of 
the veteran's March 2006 report that hearing loss occurred at 
the time of his tinnitus.  Under Hensley v. Brown, 5 Vet. 
App. 155 (1993), lack of hearing loss at separation cannot by 
itself constitute conclusive evidence that service connection 
is not warranted. 

Accordingly, the Board believes that the medical examiner's 
opinion is inadequate, that an adequate medical examination 
is required to properly adjudicate the claim, and that only 
by remanding the claim for a new examination and opinion can 
the Board achieve this result.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any hearing 
loss.  The claims file, including a copy 
of this REMAND, must be made available to 
the examiner for review, and the 
examination report should reflect that the 
claims folder was reviewed in connection 
with the examination.  After reviewing the 
record, examining the veteran, and 
performing any medically indicated 
testing, the examiner should specify the 
nature of any hearing loss, providing 
diagnoses for all identified hearing 
loss.  The examiner should then provide an 
opinion as to whether any current hearing 
loss is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his active 
service.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has hearing loss that is related 
to service on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


